                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

CAROL A. KELLOGG, Individually, and               )
As sole Heir-at-Law and Administrator             )
Of the Estate of Lee J. Witschi, deceased         )
                                                  )
              Plaintiff,                          ) Case No.: 6:18-CV-01061-JTM-JPO
                                                  )
v.                                                )
                                                  )
GOOD SAMARITAN SOCIETY, INC.                      )
a/k/a THE EVANGELICAL LUTHERAN                    )
GOOD SAMARITAN SOCIETY, et al.,                   )
                                                  )
              Defendants.                         )

                   OTTAWA COUNTY DEFENDANTS’
          MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

                                            Respectfully Submitted,

                                            CROUSE LLC

                                            By:  /s/ Toby Crouse
                                               Toby Crouse, KS #20030
                                            11184 Antioch, No. 253
                                            Overland Park, Kansas 66210
                                            Phone: 913.957.6832
                                            Email: tcrouse@crousellc.com

                                            and

                                            FOULSTON SIEFKIN LLP

                                            By:    /s/ Eric Turner
                                                Eric Turner, KS #25065
                                            32 Corporate Woods, Suite 600
                                            9225 Indian Creek Parkway
                                            Overland Park, KS 66210-2000
                                            Telephone: (913) 498-2100
                                            Facsimile: (913) 498-2101
                                            Email: eturner@foulston.com

                                            Attorneys for Defendant
                                            Ottawa County, Kansas


                                                  1
712106
                                                   TABLE OF CONTENTS

TABLE OF CONTENTS ......................................................................................................... 2

GLOSSARY ............................................................................................................................... 3

I.        INTRODUCTION..............................................................................................................4

          A.         Governing Standards: Fed. R. Civ. P. 12(b)(6). .................................................. 5

          B.         Background ........................................................................................................ 5

II.       ARGUMENT AND AUTHORITIES .............................................................................11

          A.         The statute of limitations bars the claims against Undersheriff Thornton
                     and Sheriff Coleman. .........................................................................................11

          B.         Undersheriff Thornton is entitled to qualified immunity. ............................... 13

                     1.         The Third Amended Complaint alleges no constitutional violation. .............. 13

                     2.         There is no clearly established law........................................................................ 15

          C.         The official-capacity claims against all Ottawa County Defendants must
                     fail. .................................................................................................................... 19

                     1.         There is no underlying constitutional violation. ................................................. 20

                     2.         Sheriff Coleman is entitled to Eleventh Amendment immunity ..................... 20

                     3.         There is no basis for municipal liability against Sheriff Coleman .................... 21

III.      CONCLUSION ................................................................................................................23

CERTIFICATE OF SERVICE ............................................................................................... 23




                                                                       2
712106
                                              GLOSSARY

         The Ottawa County Defendants offer the following glossary of terms and citation conventions

used in this pleading. Cf. 10th Cir. R. 28.2(C)(6).

                                        PEOPLE OR ENTITIES

                             Defendant City of Minneapolis, Kansas, a municipal corporation as de-
  City of Minneapolis        fined by K.S.A. 12-105a(a) and K.S.A. 75-6102(b). ECF No. 57, ¶ 9.

                             Defendant Keith Coleman, Sheriff of Ottawa County, Kansas, in his offi-
  Coleman                    cial capacity. ECF No. 57, ¶ 8.
                             Defendant Good Samaritan Society, Inc. a/k/a The Evangelical Lutheran
                             Good Samaritan Society is a skilled nursing facility located in Minneapolis,
  Good Samaritan             Kansas. ECF No. 7, ¶ 14.
                             Plaintiff Carol A. Kellogg is the daughter and only living heir-at-law of
                             Lee J. Witschi, deceased. ECF No. 57, ¶ 5. She is the sole heir-at-law and
  Kellogg                    Administrator of the Estate of Lee J. Witschi. ECF No. 57 at 1.
  Board of County            Defendant Board of County Commissioners of Ottawa County, Kansas, a
  Commissioners of           municipal corporation as defined by K.S.A. 12-105a(a) and K.S.A. 75-
  Ottawa County              6102(b). ECF No. 57, ¶ 30.
                             Defendant Russell Thornton, Undersheriff of Ottawa County, Kansas, in
  Thornton                   his individual and official capacities. ECF No. 57, ¶ 23-24.
                             Decedent Lee J. Witschi, a former resident of Salina, Kansas and the
                             Good Samaritan skilled nursing home. ECF No. 57, ¶ 6. Witschi died on
  Witschi                    May 19, 2016. Id. at ¶ 6, 62.



                     COURT DOCUMENTS, TERMS, AND OTHER ITEMS
                         The audio recording of the 911 call to Ottawa County that occurred on
                         March 29, 2016 in which Good Samaritan called for police assistance with
                         Lee Witschi. A copy of the audio recording is being filed conventionally on
  911 Call               Disc 1 with the original filename Good Sam 911 call.wma. See ECF No. 70.
  Complaint              Plaintiff’s initial complaint, filed on February 27, 2018. ECF No. 1.
  First Amended
  Complaint                  Plaintiff’s first amended complaint, filed on March 29, 2018. ECF No. 3.
  Second Amended
  Complaint                  Plaintiff’s second amended complaint, filed on May 24, 2018. ECF No. 7.
  Third Amended              Plaintiff’s third amended complaint, filed on November 2, 2018. ECF No.
  Complaint                  57.


                                                *****



                                                      3
712106
                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

CAROL A. KELLOGG, Individually, and                       )
As sole Heir-at-Law and Administrator                     )
Of the Estate of Lee J. Witschi, deceased                 )
                                                          )
                 Plaintiff,                               ) Case No.: 6:18-CV-01061-JTM-JPO
                                                          )
v.                                                        )
                                                          )
GOOD SAMARITAN SOCIETY, INC.                              )
a/k/a THE EVANGELICAL LUTHERAN                            )
GOOD SAMARITAN SOCIETY, et al.,                           )
                                                          )
                 Defendants.                              )

                     OTTAWA COUNTY DEFENDANTS’
            MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS


I.       INTRODUCTION

         On March 29, 2016, the Good Samaritan nursing home called the Minneapolis, Kansas police

because one of its residents, Lee Witschi, had struck another of its resident and refused to go to the

emergency room for evaluation.1 The responding Minneapolis police officers subsequently summoned

additional help, and Undersheriff Russell Thornton from the Ottawa County Sheriff’s office re-

sponded. Ultimately, Undersheriff Thornton deployed his Taser against Witschi.

         The Third Amended Complaint is the fourth time that Plaintiff has attempted to state a cause

of action concerning this incident. ECF No. 56, p. 1 n.1. Although an 81-page Notice of Claim letter,

ECF No. 24-1, dated September 7, 2017 identified the individual officers involved in the incident by

name, described their conduct in detail, and suggested that it violated the United States Constitution,




1        The Ottawa County Defendants will not rehash the distinction between the constitutional claims against them
         and the medical malpractice claims against the nursing home. See generally ECF No. 26; ECF No. 56



                                                         4
712106
none of the three preceding complaints attempted to state an individual-capacity claim or name any

individual as a defendant. Instead, the prior pleadings asserted time-barred state law claims and an

official-capacity claim against an entity that was not capable of suing or being sued under Kansas law.

ECF No. 26. Having agreed to dismiss the state-law claims, ECF No. 46, p. 7, the Third Amended

Complaint now purports to assert a time-barred individual-capacity claim against Undersheriff

Thornton and an official-capacity claim against Sheriff Keith Coleman, Thornton, and the Board of

County Commissioners of Ottawa, Kansas (collectively “Ottawa County Defendants”). ECF No. 57.

         The Ottawa County Defendants are entitled to judgment as a matter of law. First, the current

claims are barred by the statute of limitations. Second, Undersheriff Thornton is entitled to qualified

immunity on the individual-capacity claim. Third, the official-capacity claim fails as a matter of law, is

barred by the Eleventh Amendment, and fails to satisfy the standards required under Monell. Accord-

ingly, the Ottawa County Defendants respectfully request judgment as a matter of law.

         A.     Governing Standards: Fed. R. Civ. P. 12(b)(6).

         The Ottawa County Defendants incorporate by reference the previously stated standards gov-

erning this motion. ECF No. 26, pp. 5-6; see also Fed. R. Civ. P. 10(c).

         B.     Background

         The facts below are taken from the Third Amended Complaint, ECF No. 57. The Ottawa

County Defendants reserve the right to contest each allegation of fact in all later proceedings.

         1. Good Samaritan is a 64-bed nursing facility located in Minneapolis, Kansas. ECF No. 57,

¶¶ 49, 51. It provides skilled nursing care and special mental health services to residents that are ex-

periencing functional impairments. Id. Lee Witschi was admitted to Good Samaritan on November

12, 2013. ECF No. 57, ¶ 15. Witschi died on May 19, 2016 at Good Samaritan. ECF No. 57, ¶ 6.

         Witschi was admitted following a November 2013 hospitalization that evaluated his behavioral

change, memory loss, and other symptoms of possible dementia that had raised concerns about his

                                                    5
712106
ability to live independently. ECF No. 57, ¶ 53. Witschi was diagnosed with “‘slowly progressive de-

mentia’ of likely Alzheimer’s type or ‘other behavioral dementia known to have behavioral disturb-

ances as a feature of the disease.” Id. at ¶ 55. Witschi was admitted to Good Samaritan’s memory care

unit, known as “the Cove,” that specialized in personalized care. Id. at ¶¶ 62-63.

         The Third Amended Complaint makes a series of allegations concerning Good Samaritan’s

care and treatment of Witschi that are not particularly relevant to the claims against the Ottawa County

Defendants. Generally speaking, it asserts that Good Samaritan breached the relevant standard of care

that led to Witschi’s death. ECF No. 57, ¶¶ 209-221.

         2. The claims against the Ottawa County Defendants stem from a March 29, 2016 incident

that occurred at Good Samaritan. ECF No. 57, ¶¶ 66-104. Good Samaritan called for police assistance

because Witschi “had been in a confrontation with another nursing home resident earlier that day and

[they] needed assistance to get Lee Witschi” into a van “so that he could be transported to Salina

Regional” Health Center.2 ECF No. 57, ¶¶ 66, 68. Minneapolis Police officers Gent and Carr




2        The 9-1-1 call from the nursing home to the Ottawa County dispatcher contains assertions that “we have a
         resident who needs to go to the ER for, basically, he was beating the crap out of another resident,” “we’ve got
         to keep our residents safe,” and “we can’t have him here like this.” Because communication between the nursing
         home and the Ottawa County dispatcher asking for police assistance is referenced in the Third Amended Com-
         plaint, ECF No. 57, ¶¶ 66-68, this Court can and should consider the recording of the 9-1-1 call when deciding
         this Rule 12 Motion. See Scott v. Harris, 550 U.S. 372, 379-80 (2007); Estate of Ronquillo v. City & Cty. of Denver, 720
         F. App’x 434, 437 (10th Cir. 2017) (considering video recording); Garcia v. Does, 779 F.3d 84, 87-88 (2d Cir. 2015);
         Hartman v. Walker, 685 F. App’x 366, 368 (5th Cir. 2017); Albers v. Jenison, No. 18-2185, 2018 WL 5311862, at *2
         (D. Kan. Oct. 26, 2018); Finley v. City of Colby, No. 17-1215, 2018 WL 3472816, at *3 (D. Kan. July 19, 2018);
         Choate v. City of Gardner, No. 16-2118, 2016 WL 2958464, at *3 n.2 (D. Kan. May 23, 2016); Muniz v. Davis, No.
         13-666, 2014 WL 4259385, at *3 (W.D. Tex. Aug. 27, 2014); Jackson v. Gatto, No. 13-2516, 2014 WL 2743130, at
         *3 (D. Colo. June 17, 2014); Hyung Seok Koh v. Graf, No. 11-2605, 2013 WL 5348326, at *9 (N.D. Ill. Sept. 24,
         2013); but see McHenry v. City of Ottawa, No. 16-3726, 2017 WL 4269903, at *4 (D. Kan. Sept. 26, 2017). As one
         example of how the Third Amended Complaint is contradicted by the recording, the Third Amended Complaint
         refers multiple times to a “non-emergent doctor’s appointment” or “appointment.” ECF No. 57, ¶¶ 75, 78, 80,
         93, 95. But the recording makes clear that the reason the nursing home called for police assistance was because
         Witschi needed to go to the emergency room immediately for evaluation. In other words, it was an emergency
         and there was no “appointment.” A copy of this recording will be filed conventionally and served upon all parties
         upon this Court’s granting of the contemporaneously filed Motion for Leave to File Conventionally.



                                                               6
712106
responded. Id. at ¶¶ 66-67. A nursing home staff member told the officers that “Lee Witschi had been

in a confrontation with another nursing home resident earlier that day and that Defendant Nursing

Home needed assistance to get Lee Witschi in Defendant Nursing Home’s van so that he could be

transported to Salina Regional.” Id. at ¶ 68. Although two officers were on the scene, Officer Gent

radioed for additional assistance, and Undersheriff Thornton arrived at the nursing home. Id. at ¶ 76.

Not only did Witschi refuse the direction of the nursing home staff members, he refused their orders

and moved about the home, even asking the officers to “back up.” Id. at ¶¶ 71-82.

         The Third Amended Complaint faults the officers for being negligent in the way they treated

Witschi. It alleges the officers failed to manage Witschi’s “condition and behavioral concerns appro-

priately,” failed to secure “the necessary information about Lee Witschi’s health and medical con-

cerns,” did not seek “the appropriate assistance from staff at Defendant Nursing Home to appropri-

ately manage and communicate” with Witschi, made no attempt to contact Witschi’s family members,

and did not consider taking Witschi to Salina Regional another day. Id. at ¶¶ 94-97. Instead, they told

Witschi that “his only option” was “to go voluntarily with them to the doctor or to be physically

forced to do so.” Id. at ¶ 100. Defendant Gent told the nursing home staff that the officers did not

want to place their hands on Witschi, but that it may be the only way he would comply.

         Eventually, Witschi rose from his chair in the living area and began to walk. ECF No. 57, ¶ 82.

As he walked past the officers, Undersheriff Thornton deployed his taser, striking Witschi in the back.

Id. Thereafter, Witschi “fell face first to the ground with no assistance.” Id. at ¶ 83. As a result of the

fall, Witschi suffered injury, including a head injury. See id.

         While Witschi was on the floor, the officers “inexplicably and with excessive, unreasonable,

brutal, and unnecessary force and in further violation of Lee Witschi’s Fourth Amendment rights,

participated in physically forcing his hands behind his back and then cuffed him, fracturing one of



                                                      7
712106
Lee’s wrists.” ECF No. 57, ¶ 85. The officers thereafter “placed [Witschi] on a stretcher with his hands

still secured behind his back and assisted in strapping him down.” Id. at ¶ 86. The Third Amended

Complaint alleges conduct that purportedly violated the Fourth Amendment of the United States

Constitution. ECF No. 57, ¶¶ 105-208.

         3. Witschi later died on May 19, 2016 from unrelated medical complications. ECF No. 57, ¶ 6.

Plaintiff Carol Kellogg is the sole Heir-At-Law and Administrator of the Estate of her late father, Lee

Witschi. Id. at ¶ 7. Since at least September 7, 2017, she has been asserting that the Ottawa County

Defendants violated her father’s right to be free from excessive force.

         a. On September 7, 2017, Plaintiff sent a letter, pursuant to K.S.A. § 12-105b, to officials with

the City of Minneapolis, Ottawa County, Kansas, and Good Samaritan. ECF No. 24-1. The 81-page

letter alleged, among other things, that Defendants Gent, Carr, and Thornton responded to the nurs-

ing home and that Thornton used a taser against Witschi. Id. at p. 2. Not only did it describe the

incident and these defendants’ body camera footage depicting their conduct towards Witschi, it alleged

that these officers’ conduct constituted excessive force in violation of the Fourth Amendment to the

United States Constitution. Id. at pp. 2-3, 9-12, and 68-79 (describing the officers, including Thornton,

by name and the conduct they each undertook).

         b. Plaintiff filed the initial Complaint on February 27, 2018. ECF No. 1. The Complaint as-

serted a claim against Good Samaritan and the City of Minneapolis. Neither Ottawa County nor any-

one associated with it were named in the Complaint.

         c. Before service of the Complaint occurred and two years to the day after the tasing incident

occurred, Plaintiff filed the First Amended Complaint on March 29, 2018. ECF No. 3. The First

Amended Complaint was similar to the Complaint, but added “Ottawa County, Kansas” as a defend-

ant. Again, Plaintiff did not name any individual defendant. Plaintiff served the First Amended



                                                    8
712106
Complaint upon Good Samaritan, but soon thereafter learned that there was a concern about proper

nomenclature surrounding the proper Good Samaritan entity and sought leave to amend. ECF No. 4;

see also ECF No. 5 (granting motion for leave to amend).

         d. On May 24, 2018, Plaintiff filed the Second Amended Complaint, which clarified the proper

Good Samaritan entity and maintained the same claims against the City of Minneapolis and Ottawa

County. ECF No. 7. Although the Notice of Claim letter identified the officers by name and described

their alleged conduct, none of the three complaints named or asserted a claim against any individual

officer or deputy, presumably to avoid the defense of qualified immunity. Nor did any of the com-

plaints attempt to name or serve either the Board of County Commissioners of Ottawa County or the

Ottawa County Sheriff in his official capacity. Instead, the Second Amended Complaint asserted that

Ottawa County, Kansas was responsible for a violation of the United States Constitution and state

tort law. ECF No. 7, ¶¶ 69, 71.

         4. Ottawa County, Kansas filed a motion to dismiss on June 19, 2018. ECF Nos. 25, 26. It

argued that (i) it was an improper defendant, (ii) the state law claims were barred by the statute of

limitations, and (iii) it could not be held liable for the constitutional claim. ECF No. 26, pp. 10-14.

         On August 22, 2018, Plaintiff filed two pleadings in response. In the Memorandum in Oppo-

sition, Plaintiff agreed that the county was an improper defendant, that the state-law claims were time

barred, and that, if she was permitted to name the Board of County Commissioners, the allegations

state a claim. ECF No. 46. In the Motion to Amend, Plaintiff sought to “correct a misnomer of a

currently named Defendant to its proper entity name, clarify and remove claims against currently

named Defendants, name four additional Defendants, and add a claim for punitive damages.” ECF

No. 43, p. 4.




                                                    9
712106
         Ottawa County, Kansas was forced to seek procedural clarity. It first moved to stay briefing

on the largely unquestioned Rule 12 motion pending resolution of the Motion to Amend. ECF No.

53. It also opposed Plaintiff’s serial attempt for leave to amend because it would impose an undue

burden, Plaintiff failed to explain the basis for her delay in filing her amendment, and Plaintiff failed

to cure the deficiencies in prior pleadings. ECF No. 54. This Court denied Ottawa County, Kansas’s

motion to dismiss as moot and granted Plaintiff’s motion to amend. ECF No. 56.

         5. Plaintiff filed the Third Amended Complaint on November 2, 2018. ECF No. 57. For the

first time in this litigation, Plaintiff names and purports to assert a claim against Sheriff Coleman in

his official capacity only, Undersheriff Thornton, in both his official and individual capacities, and the

Board of County Commissioners of Ottawa County, Kansas. The only claim against these defendants

is that Thornton’s conduct constitutes excessive force in violation of the Fourth Amendment to the

United States Constitution and the other defendants are responsible for Thornton’s conduct. ECF

No. 57, ¶¶ 105-122, 159-191.




                                                *****




                                                   10
712106
II.      ARGUMENT AND AUTHORITIES

         Dismissal is required because the Third Amended Complaint fails to state a claim upon which

relief can be granted. First, the statute of limitations bars newly added claims against Sheriff Coleman

and Undersheriff Thornton. Second, Undersheriff Thornton is entitled to qualified immunity. Third,

Third, the official-capacity claims are barred by the Eleventh Amendment and fail as a matter of law.

Accordingly, the Ottawa County Defendants respectfully request judgment as a matter of law.

         A.     The statute of limitations bars the claims against Undersheriff Thornton and
                Sheriff Coleman.

         In a claim under 42 U.S.C. § 1983, the Court applies the period of limitations from the state’s

personal-injury statute. Mondragon v. Thompson, 519 F.3d 1078, 1082 (10th Cir. 2008). Kansas has a two-

year period of limitations for personal-injury claims. K.S.A. 60-513(a)(4). Thus, the period of limita-

tions for § 1983 actions arising in Kansas is two years. See Johnson v. Johnson Cty. Comm’n Bd., 925 F.2d

1299, 1301 (10th Cir. 1991). A statute-of-limitation question is appropriately resolved on a Federal

Rule of Civil Procedure 12(b) motion to dismiss “when the dates given in the complaint make clear

that the right sued upon has been extinguished.” Aldrich v. McCulloch Properties, Inc., 627 F.2d 1036,

1041 n.4 (10th Cir. 1980).

         Here, the alleged conduct took place on March 29, 2016. ECF No. 57, ¶ 113. Despite Under-

sheriff Thornton and Sheriff Coleman being identified in the September 7, 2017 Notice of Claim

letter, ECF No. 24-1, Plaintiff chose not to name either of them as a defendant or seek damages from

them in the original, First Amended, or Second Amended Complaints. They were first named as de-

fendants in the Third Amended Complaint that was filed on November 2, 2018. ECF No. 57. It is

clear from the face of the Third Amended Complaint that the right to sue Undersheriff Thornton and

Sheriff Coleman has been extinguished well before they were named in this action. See Aldrich, 627

F.2d at 1041 n.4.


                                                   11
712106
         The amendment adding Undersheriff Thornton and Sheriff Coleman as defendants does not

relate back to the date of the original Complaint under Federal Rule of Civil Procedure 15(c). In

relevant part of the rule, an amendment adding a new party relates back to the date of the original

pleading if “the party to be brought in by amendment: (i) received such notice of the action that it will

not be prejudiced in defending on the merits; and (ii) knew or should have known that the action

would have been brought against it, but for a mistake concerning the proper party’s identity.” Fed. R.

Civ. P. 15 (c)(1)(C). Thus, the question is whether Undersheriff Thornton and Sheriff Coleman knew

or should have known that but for a mistake of identity the action would have been brought against

them.

         Plaintiff has not and cannot satisfy any of these elements, but is likely to argue that there was

a mistake of identity. That effort—if it is made—fails. Mistake of identity only applies when there has

been a misnomer or a misidentification of the proper defendant involved in the incident. See Garrett v.

Fleming, 362 F.3d 692, 696 (10th Cir. 2004) (describing other similar case law, quoting Advisory Com-

mittee Notes); accord Bell v. City of Topeka, 279 F. App’x 689, 692 (10th Cir. 2008). This means that

adding Undersheriff Thornton and Sheriff Coleman is not a mistake that is recognized under existing

law. See Garrett, 362 F.3d at 696. In other words, a “mistake does not exist just because plaintiff omitted

a potentially liable party from the original complaint.” Spicer v. New Image Intern., Inc., 447 F. Supp. 2d

1226, 1233-34 (D. Kan. 2006) (rejecting relation back where it appeared plaintiff simply sought to add

new parties when he determined they might be liable). Further, “[w]hen the original complaint and

the plaintiff’s conduct compel the conclusion that the failure to name the prospective defendant in

the original complaint was the result of a fully formed decision as opposed to a mistake concerning

the proper defendant’s identity, the requirements of Rule 15(c)(1)(C)(ii) are not met.” Krupski v. Costa

Crociere S.p.A., 560 U.S. 538, 552 (2010).



                                                    12
712106
         Plaintiff’s decision not to include individual defendants in any prior complaint can only be

strategic and intentional. The identities of the new defendants were known before the original com-

plaint was filed. The September 2017 Notice of Claim Letter identified the individual officers by name,

described their videotaped conduct, and asserted that their conduct constituted a violation of the

Fourth Amendment. ECF No. 24-1. Because Plaintiff could have but chose not to assert individual-

capacity claims against Thornton precludes Plaintiff’s attempt to do so now and precludes any relation

back. See 6A Federal Practice & Procedure, § 1498.2 & n.19 (Apr. 2017 Supp.) (citing cases where relation

back was denied when capacity was changed). Because the claims were pled after the statute of limi-

tation had expired and do not relate back, the claims against Undersheriff Thornton and Sheriff Cole-

man must be dismissed as untimely filed. See Glasser v. King, 721 F. App’x 766, 772 (2018); Spicer, 447

F. Supp. 2d at 1233; Manildra Mill. Corp. v. Ogilvie Mills, Inc., 746 F. Supp. 40, 43 (D. Kan. 1990) (reject-

ing relation back where plaintiff was aware of potential defendant but unsure about liability, noting

that “any ‘mistake’ in failing to name Henkel as a defendant in the original complaint was the result

of Manildra’s failure to diligently research the liability of the two potential defendants”).

         B.      Undersheriff Thornton is entitled to qualified immunity.

         The individual-capacity claim, pled only against Undersheriff Thornton, should be dismissed.

It does not allege a violation of clearly established constitutional law.

                 1.      The Third Amended Complaint alleges no constitutional violation.

         Not only is Plaintiff’s constitutional claim time barred, it is substantively deficient. To state a

claim under 42 U.S.C. § 1983, the Third Amended Complaint must allege that a person acting under

color of state law caused Witschi to be deprived of a right secured by the Constitution or laws of the

United States. See Hall v. Witteman, 584 F.3d 859, 864 (10th Cir. 2009); Lippoldt v. Cole, 468 F.3d 1204,

1219 (10th Cir. 2006). With regard to Undersheriff Thornton, the Third Amended Complaint fails to



                                                     13
712106
satisfy this standard.3 The Fourth Amendment reasonableness standard governs a claim of unlawful

seizure and excessive force. See Graham v. Connor, 490 U.S. 386, 395 (1989). Under governing law, the

detention and use of force were reasonable in light of the situation.

         First, the detention was not unreasonable in light of the officers’ recognized duty arising under

the community caretaking function. Under it, police officers may exercise functions wholly separate

and apart from investigating a crime, including stopping or seizing a citizen for his own safety or the

safety of others. Arden v. McIntosh, 622 F. App’x 707, 709 (10th Cir. 2015). It is based on specific and

articulable facts that reasonably warrant an intrusion into the individual’s liberty and arises when the

government’s interest outweighs the individual’s interest in being free from arbitrary governmental

interference. See Storey v. Taylor, 696 F.3d 987, 993 (10th Cir. 2012). That is what the Third Amended

Complaint alleges happened here: two officers were called to assist the nursing home when its patient

had committed a battery against one of its residents, those officers called a third officer for assistance,

and they attempted to aid the nursing home in taking Witschi to the hospital pursuant to his doctor’s

order for observation and evaluation in light of Witschi’s assault. See ECF No. 57, ¶¶ 66-68.

         Kansas law provides specific authority to take Witschi into custody under the circumstances.

Under K.S.A. 59-2953, “any law enforcement officer who has a reasonable belief formed upon inves-

tigation that a person is a mentally ill person and because of such person’s mental illness is likely to

cause harm to self or others if allowed to remain at liberty may take the person into custody without

a warrant.” Here, according to the Third Amended Complaint, the officers responded to an emergency

call and were told that Witschi had been in a confrontation with another nursing home resident earlier.

See ECF No. 57, ¶¶ 66-68. Undersheriff Thornton responded to a radio call from the officers seeking



3        The Third Amended Complaint does not state any other individual-capacity claim against any other individual
         from among the Ottawa County Defendants.



                                                        14
712106
assistance. See ECF No. 57, ¶ 76. Under these circumstances, especially in light of the community

caretaking function and K.S.A. 59-2953, Undersheriff Thornton was not unreasonable in detaining

Witschi.

         Second, using force—when Witschi resisted efforts to take him into custody and failed to abide

by the commands of nursing home staff and officers—was not unreasonable. See ECF No. 57, ¶¶ 73-

79 (describing Witschi’s failure to comply). The reasonableness standard, which is the measuring stick

for any excessive force claim, is an objective legal inquiry judged from the on-scene perspective of an

officer who is forced to make a split-second judgment in circumstances that are tense, uncertain, and

rapidly evolving. See Plumhoff v. Rickard, 134 S. Ct. 2012, 2020 (2014). Time and again, courts have

recognized that the right to make an arrest or detention necessarily carries with it the right to use some

degree of physical force. See generally Graham, 490 U.S. at 396. Under the circumstances here (including

the prior battery against another resident, the nursing home’s call for police assistance, the police’s

request for additional assistance, and Witschi’s refusal to abide by their commands), it was not unrea-

sonable to use a Taser to disable Witchi and handcuff him while transporting him to the hospital. See

Hinton v. City of Elwood, 997 F.2d 774, 781-82 (10th Cir. 1993) (no constitutional violation when stun

gun was used on individual resisting arrest).

                2.      There is no clearly established law.

         This Court need not even address whether a constitutional violation has been pled because

there was no clearly established law that gave Undersheriff Thornton notice that his discretionary

conduct was unlawful. See, e.g., Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (granting qualified immun-

ity for officer who shot and killed an unarmed person because of a report that the individual posed a

deadly risk to another). Accordingly, dismissal is required.




                                                   15
712106
         Suits against government actors allow those wronged by governmental misconduct a method

of redress. See Anderson v. Creighton, 483 U.S. 635, 638 (1987) (citing Harlow v. Fitzgerald, 457 U.S. 800,

814 (1982)). Although such suits permit the possible vindication of a plaintiff’s federal rights, non-

meritorious suits exact a high cost on both society and government officials. See id. These suits may

unduly interfere with the discharge of government officials’ duties because of the constant threat of

civil litigation and potential money damages. See Harlow, 457 U.S. at 814. “[T]o submit all officials, the

innocent as well as the guilty, to the burden of a trial and to the inevitable danger of its outcome,

would dampen the ardor of all but the most resolute, or the most irresponsible, in the unflinching

discharge of their duties.” Horstkoetter v. Department of Pub. Safety, 159 F.3d 1265, 1277 (10th Cir. 1998)

(internal quotations and citations omitted). Thus, the Court has recognized that qualified immunity

should be liberally applied given the important interests to society as a whole. See White v. Pauly, 137 S.

Ct. 548, 551-52 (2017).

         To balance these competing interests, government officials performing discretionary duties

are afforded qualified immunity shielding them from civil damages liability. See Anderson, 483 U.S. at

638; see also Filarsky v. Delia, 566 U.S. 377, 393-94 (2012). Qualified immunity shields an individual

government official so long as the official’s conduct does not violate clearly established statutory or

constitutional rights of which a reasonable officer would have known. See Pearson v. Callahan, 555 U.S.

223, 231 (2009). Whether an official is protected by qualified immunity turns upon the objective legal

reasonableness of the official’s actions considered in light of the legal rules that were clearly established

at the time the official acted. See Messerschmidt v. Millender, 565 U.S. 546 (2012).

         There is a presumption in favor of qualified immunity for a public official acting in his or her

individual capacity. See Hidahl v. Gilpin Cnty. Dep’t of Soc. Servs., 938 F.2d 1150, 1155 (10th Cir. 1991).

It therefore protects “all but the plainly incompetent or those who knowingly violate the law.” Malley



                                                     16
712106
v. Briggs, 475 U.S. 335, 341 (1986); see also Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011). Courts use a

well-settled, two-step analytical framework for analyzing claims of qualified immunity. In particular, a

court must determine whether a plaintiff has demonstrated both (i) that the defendant’s actions vio-

lated the plaintiff’s federal constitutional or statutory rights and, if so, (ii) that the right was clearly

established at the time the conduct occurred. See Siegert, 500 U.S. at 231.

         The rigid order-of-battle the Court previously insisted on, see, e.g., County of Sacramento v. Lewis,

523 U.S. 833, 841 n.5 (1998), has become more flexible, Pearson, 555 U.S. at 236, permitting this Court

the discretion to address either step first. See Weise v. Casper, 593 F.3d 1163, 1167 (10th Cir. 2010).

Discerning whether the relevant legal rule was clearly established is a narrowly tailored exercise that is

context specific. As the Court in Anderson recognized, nearly every right – if viewed at a sufficiently

high level of generality – is clearly established. See 483 U.S. at 639. In order to protect the institutional

interests qualified immunity serves, however, more is required. See White, 137 S. Ct. at 552-53 (granting

petition, vacating judgment, and vacating Tenth Circuit decision because it construed the legal rule at

too high of a level); accord Pickens v. Aldaba, 136 S. Ct. 479 (2015).

         Accordingly, the precise contours of the right must have been sufficiently clear that every

reasonable official in that circumstance would have understood that what he or she was doing violated

that right, leaving no debate as to the lawfulness of the conduct. See Reichle v. Howards, 566 U.S. 658,

664 (2012); Ashcroft, 563 U.S. at 740. When it is debatable whether a violation has occurred, the law

by definition cannot be clearly established, and qualified immunity applies. See Reichle, 566 U.S. at 669-

70 (quoting Wilson v. Layne, 526 U.S. 603, 618 (1999)).

         Qualified immunity applies in at least three differing circumstances. “The protection of quali-

fied immunity applies regardless of whether the government official’s error is a mistake of law, a mis-

take of fact, or a mistake based on mixed questions of law and fact.” Pearson, 555 U.S. at 231 (internal



                                                     17
712106
quotation and citation omitted). Thus, as the Supreme Court observed in Ashcroft, qualified immunity

gives “breathing room to make reasonable but mistaken judgments.” 563 U.S. at 743; see also Messer-

schmidt, 565 U.S. at 546.

         All three apply here. First, Plaintiff has the burden to show that a robust consensus of federal

law alerted every reasonable officer that the conduct Undersheriff Thornton is accused of undertaking

in this case was unlawful or that he could have and should have handled the encounter differently.

Absent a robust consensus of federal law indicating that these officers’ conduct in similar circum-

stances constituted a constitutional violation, qualified immunity applies. See White, 137 S. Ct. at 552;

see also Carroll v. Carman, 135 S. Ct. 348, 350 (2014) (citing Reichle v. Howards, 566 U.S. at 665-66) (im-

plying that that not even “controlling circuit precedent [may be enough to] constitute clearly estab-

lished federal law”); accord al-Kidd, 563 U.S. at 741-42 (district court’s ipse dixit of a holding is not

controlling authority in any jurisdiction, much less in the entire country). That body of law is absent.

         Second, the breathing room afforded by qualified immunity excuses any reasonable mistake of

fact that could be attributable to Undersheriff Thornton. Thus, even if Undersheriff Thornton’s belief

that Witschi still posed a threat to other nursing home residents or the officers was incorrect, that

belief was not unreasonable under the circumstances described in the Third Amended Complaint. As

the Court in Saucier noted, law enforcement officers “can have reasonable, but mistaken, beliefs as to

the facts establishing the existence of probable cause or exigent circumstances, for example, and in

those situations courts will not hold that they have violated the Constitution. Yet, even if a court were

to hold that the officer violated the Fourth Amendment by conducting an unreasonable, warrantless

search, [Anderson, 483 U.S. 635 (1987)] still operates to grant officers immunity for reasonable mistakes

as to the legality of their actions.” Saucier, 533 U.S. at 206.




                                                     18
712106
         Third, the application of the then-prevailing law to the facts available to a reasonable officer

confirm that Undersheriff Thornton cannot be described as acting in either knowing violation of the

law or in a manner that was plainly incompetent. As the cases repeatedly admonish, officers, who are

responsible for protecting the safety of the public and themselves, are often forced to make split-

second decisions when perfect knowledge is unavailable and the tense events are unfolding. Qualified

immunity exists to provide them breathing room for reasonable but mistaken judgments. Here, Un-

dersheriff Thornton deserves that protection – even if the plaintiff or this Court believes that different

actions could have been taken – given Witschi’s physical confrontation with another resident and

immediate need for medical evaluation. See generally Messerschmidt, 565 U.S. at 548-53 (cataloging rea-

sonable approaches officers could have believed were justified under facts as they understood them).

         Undersheriff Thornton was neither plainly incompetent nor in knowing violation of the law.

See Kisela, 138 S. Ct. at 1152. He is therefore entitled to qualified immunity.

         C.       The official-capacity claims against all Ottawa County Defendants must fail.

         The Third Amended Complaint asserts an official-capacity claim against Sheriff Coleman, Un-

dersheriff Thornton, and the Board of County Commissioners should be held responsible in their

official capacities. See ECF No. 57, ¶¶ 105-122, 159-191. Only Sheriff Coleman in his official capacity

could be held responsible for the acts or omissions of Undersheriff Thornton,4 but, even against him,




4        The Third Amended Complaint also attempts to assert official-capacity claims against Undersheriff Thornton
         and the Board of County Commissioners. That effort is futile, as neither Thornton nor the Board of County
         Commissioners can set policy for or direct the operations of the Sheriff or his deputies. See Board of Lincoln County
         Comm’rs v. Nielander, 62 P.3d 247, 251 (Kan. 2003); McMillian v. Monroe County, 520 U.S. 781, 786 (1997) (state law
         determines who is final policymaker). Rather, the Sheriff is solely responsible for directing those law enforcement
         operations and setting its policies. See K.S.A. 19-805(a). As a matter of Kansas law, only the Sheriff can be re-
         sponsible for official-capacity claims arising from the acts or omissions of his or her deputies. See generally McHenry
         v. City of Ottawa, Case No. 16-2736, 2017 WL 4269903, at *11-12 (D. Kan. Sept. 26, 2017) (Board cannot incur
         liability for acts or omissions of sheriff’s deputies).



                                                             19
712106
liability is improper because (i) there was no underlying constitutional violation, (ii) Sheriff Coleman

is entitled to Eleventh Amendment immunity, and (iii) there is no basis for municipal liability.

                 1.      There is no underlying constitutional violation.

         As discussed, the Third Amended Complaint fails to allege that Undersheriff Thornton vio-

lated the Constitution. See Part II.A. and B.1., supra. No official-capacity liability arises if no underlying

constitutional violation has been established. See, e.g., Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151

F.3d 1313, 1316 (10th Cir. 1998); see also Camuglia v. City of Albuquerque, 448 F.3d 1214, 1223 (10th Cir.

2006). As a result, any official-capacity Section 1983 claim must be dismissed. See City of Los Angeles v.

Heller, 475 U.S. 796, 799 (1986).

                 2.      Sheriff Coleman is entitled to Eleventh Amendment immunity

         Sheriff Coleman, in his official capacity, may not be sued in this Court because he is entitled

to Eleventh Amendment immunity. The Eleventh Amendment bars unconsented federal suits for

money damages against a state and those acting on its behalf. U.S. Const. amend. XI; Edelman v. James,

415 U.S. 651, 663 (1974); Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d

1255, 1258 (10th Cir. 2009). This protection extends to any suit in which the State is the substantial

party in interest, even if not a named defendant. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

101-02 (1984).

         On this basis, both the Tenth Circuit and this Court have determined that, under Kansas law,

sheriffs are immune. See Hunter v. Young, 238 F. App’x 336, 338 (10th Cir. 2007); Self v. Cnty. of Green-

wood, No. 12-1317-JTM, 2013 WL 615652, at *2 (D. Kan. Feb. 19, 2013). Thus, Sheriff Coleman—

sued here only in his official capacity—should be dismissed from this action. See id.; Broyles v. Presley,

No. 17-3174-SAC, 2018 WL 1168570, at *4-5 (D. Kan. March 6, 2018) (“Kansas sheriffs are state

officers supported by particular provisions in the state statutes.”); McHenry v. City of Ottawa, Case No.

16-2736, 2017 WL 4269903, at *11-12 (D. Kan. Sept. 26, 2017); Stuart v. Advanced Corr. Healthcare, Inc.,

                                                     20
712106
Case No. 16-3097, 2017 WL 2985750, at *5 (D. Kan. July 13, 2017); Gadbury v. Bush, No. 14-3027,

2015 WL 3794441, at *2 (D. Kan. June 17, 2015); Brown v. Kochanowski, No. 07-3062, at *9 n.3, 2012

WL 4127959 (D. Kan. Sept. 19, 2012), aff’d 513 F. App’x 715 (10th Cir. 2013); but see Trujillo v. City of

Newton, No. 12-2380, 2013 WL 535747, at *10 (D. Kan. Feb. 12, 2013) (following Reyes v. Bd. of Cnty.

Comm’rs of Sedgwick Cnty., No. 07-2193, 2008 WL 2704160, at *7 (D. Kan. 2008)); Schroeder v. Kochan-

owski, 311 F. Supp. 2d 1241, 1249 n.23 (D. Kan. 2004) (ruling to contrary, as there was no Tenth

Circuit authority at the time).

                 3.       There is no basis for municipal liability against Sheriff Coleman

         The Third Amended Complaint also fails to identify a proper basis on which to impose offi-

cial-capacity liability. A municipal entity may not be held liable under 42 U.S.C. § 1983 by way of

vicarious liability. See Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658, 691 (1978). Instead,

there must be evidence that the governmental entity caused the constitutional deprivation through its

custom or policy that was enacted or has been maintained with deliberate indifference to an almost

inevitable risk of constitutional injury. See Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403-

04 (1997); see also Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013).

Imposing liability without “rigorous” adherence to the requirement of culpability and causation im-

properly collapses into impermissible vicarious liability. Brown, 520 U.S. at 415.

         The Third Amended Complaint generally asserts that municipal liability against Sheriff Cole-

man is based on lack of training. See ECF No. 57, ¶¶ 159-175. Circumstances supporting liability based

on a failure-to-train theory are exceedingly, and justifiably, rare. See generally Brown, 520 U.S. at 411;

accord City of Canton v. Harris, 489 U.S. 378, 391-92 (1989) (noting that stringent fault and causation

standards are necessary to avoid unprecedented liability, as almost any plaintiff can—in hindsight—

point to something that could have or should have been done differently).



                                                       21
712106
         This case does not fall within the theoretical possibility the Court in Canton surmised may exist

because, among other things, there are no well-pleaded facts suggesting that any policymaker acted

with a sufficiently culpable state of mind. Nor is there any identification of who, as a matter of law, is

supposed to be the policymaker, what the policy was, or the basis for suggesting that the individual

with authority acted with a sufficiently culpable state of mind. See generally Brown, 520 U.S. at 407 (con-

cluding that “simple or even heightened negligence will not suffice”). Rather, the allegations seek

simply to impose liability through vicarious liability, which is forbidden.

         In the end, the Third Amended Complaint points only to an alleged constitutional violation

of Undersheriff Thornton and seeks to impose liability on another entity using prohibited notions of

vicarious liability. Dismissal is required because liability may not be imposed on entities in those cir-

cumstances.



                                                *****




                                                    22
712106
III.     CONCLUSION

         For the foregoing reasons, the Ottawa County Defendants request that this Court grant its

motion to dismiss.


                                               Respectfully Submitted,

                                               CROUSE LLC

                                               By:  /s/ Toby Crouse
                                                  Toby Crouse, KS #20030
                                               11184 Antioch, No. 253
                                               Overland Park, Kansas 66210
                                               Phone: 913.957.6832
                                               Email: tcrouse@crousellc.com

                                               and

                                               FOULSTON SIEFKIN LLP

                                               By:    /s/ Eric Turner
                                                   Eric Turner, KS #25065
                                               32 Corporate Woods, Suite 600
                                               9225 Indian Creek Parkway
                                               Overland Park, KS 66210-2000
                                               Telephone: (913) 498-2100
                                               Facsimile: (913) 498-2101
                                               Email: eturner@foulston.com

                                               Attorneys for Defendant
                                               Ottawa County, Kansas


                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, I electronically filed the above and foregoing with
the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to all
counsel of record.


                                                     /s/ Toby Crouse
                                               Toby Crouse #20030




                                                  23
712106
